FAKE, J.
1. The law favors the vesting of estates.
2. Provisions of will, devising certain realty to tesetator’s four children and their heirs equally, that shares of any children, dying before testator, shall vest in survivors, and that they could not mortgage or dispose of property except by their concurrent act, held not to limit or cut down fee vested in them to life estate, with remainder over to survivors, in view of provision that “nothing’ herein shall be construed as giving my said children * * * any estate less than an absolute free-simple estate.”
3. There is no specific rule for the construction of wills.
4. In the construction of wills, the intention of the testator is to be determined. (Pollock and Eoberts, JJ., concur.)
For reference to this full opinion, see Omnibus Index, last page, this issue.